Citation Nr: 0736451	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-18 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION


The veteran served on active duty from September 1974 to 
March 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the Togus, 
Maine, Department of Veterans Affairs (VA) Regional Office 
(RO).  The case was certified to the Board by the New York, 
New York, RO, which subsequently assumed jurisdiction of the 
claims file.

In May 2005, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC completed the additional 
development as directed, continued the denial of the claim, 
and returned the case to the Board for further appellate 
review.


FINDING OF FACT

The veteran does not have PTSD attributable to an 
independently verifiable in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
November 2001 and April 2004 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
 VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  VA informed the claimant of the need to submit 
all pertinent evidence in her possession.  While the 
appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated.  
She was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting her that reasonably 
affects the fairness of this adjudication.

The RO's failure to provide the veteran notice of how 
disability ratings and effective dates are determined is not 
prejudicial in light of the decision reached below.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Law and Regulation

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As to entitlement to service connection for PTSD, governing 
criteria specifically require (i) medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in turn 
require that a diagnosis of a mental disorder conform to the 
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).

If it is determined that a veteran did not engage in combat 
with the enemy, or if the claimed stressor is not related to 
combat, then her lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

Analysis

The veteran asserts that, during her brief active service she 
was accused of engaging in homosexual acts.  Following the 
accusation, and the asserted associated stress, she claims to 
have gotten "pretty drunk."  Thereafter, while leaving a 
noncommissioned officers club she purportedly was approached 
by a man who blocked the path to her car.  She was then 
encircled by several more men.  The man in front purportedly 
told her he was going to show her what a real woman was 
supposed to be like.  As a result she now recalls being 
knocked to the ground, blacking out, and awakening in the 
base hospital.  She asserts that she was gang raped and 
beaten by six men, and that she became pregnant.

In her claim for VA benefits, she asserts that she manifests, 
or manifested, all of the symptomatology listed in 38 C.F.R. 
§ 3.303(f) as a result of her claimed in-service sexual 
trauma.  She also asserts that following the conclusion of an 
in-service investigation, she was intimidated into admitting 
the allegations against her.  She specifically argues that 
she was threatened with being publicly exposed.  Hence, she 
asserts that she did not contest the administrative 
discharge.  Her final humiliation, she asserts, was that her 
uniform was taken and she was forced to march out of the 
barracks wearing only a slip and shoes.

She reports marrying after her service discharge but when her 
husband discovered the reason for her discharge, he 
reportedly repeatedly abused and beat her.  The veteran 
asserts that since her husband beat her because of what the 
Navy did to her, his physical abuse of her is also a service-
related stressor.   She married for a second time, and she 
told the VA examiner that her second husband also beat her 
repeatedly during the period of 1981 to 1984.

In light of the fact the veteran's VA outpatient records 
noted diagnoses of PTSD and because there was some evidence 
of an in-service investigation for homosexual activity, the 
Board remanded the case.

At a February 2007 VA examination the veteran recounted the 
events of her claimed in-service rape.  She also claimed that 
having a highly traumatic childhood.  She asserted that her 
parents were alcoholics, that her father "pedophiled" two 
of his daughters, that there was violence between her 
parents, and that she was subjected to daily physical abuse 
at the hands of her mother between ages 7 and 14, to include 
having her head banged against a steam pipe.  At age 12 or 
13, a family friend reportedly struck her in the head with a 
can which caused a loss of consciousness.

After reviewing the claims file, interviewing the veteran, 
and assessing her claimed symptoms, the examiner found that 
the veteran met the DSM-IV criteria for PTSD.  Nonetheless, 
the examiner noted that, despite close scrutiny of the claims 
file, she could not find one alleged verifiable stressor for 
the veteran's PTSD during her active service.  The examiner 
opined that the veteran's being exposed as a homosexual did 
not rise to the level of a threat of injury or death that was 
responded to with fear, helplessness, or horror.  The 
examiner also observed that the absence of verifying evidence 
did not mean the claimed events did not occur, only that 
there is no evidence to support it.

The examiner further opined, however, that there was 
sufficient evidence to opine that it was at least as likely 
as not that the veteran experienced pre-service stressors 
sufficient to meet the diagnostic criteria for PTSD, and that 
it was likely that her harassment experienced in service 
worsened her pre-existing PTSD because it made her feel 
unsafe as if she could be victimized again.  The examiner 
diagnosed PTSD.

The Board finds that not only are the veteran's claimed 
stressors unverified, but that her statements are not 
credible.  Thus, the preponderance of the evidence is against 
the claim.  38 C.F.R. § 3.303.

As set forth above, the veteran asserts she was raped in 
October 1974 apparently after she was accused of being 
homosexual.  Notably, while the service medical records note 
frequent visits to sick bay and in-patient treatment for 
various disorders, there are no records of any pertinent care 
following the purported rape.  The Board finds that it is 
extremely unlikely that she was beaten to the point of 
unconsciousness, raped, and hospitalized in a "base 
hospital" without at least some de minimums notation in her 
service medical records.

Service medical and personnel records note the veteran had 
been in service for only approximately one month in October 
1974.  A September 1974 Cytology Examination Report noted the 
veteran to have an intrauterine device (IUD) installed and 
that a sample tested positive for trichomonas.  Further, in 
late October 1974, she complained of right lower quadrant 
pain after lifting a heavy desk and was admitted for 
observation.  She was discharged during the first week of 
November 1974 with a diagnosis of right lower quadrant muscle 
strain and an upper respiratory infection, which manifested 
during her hospital stay.  Again, the narrative summary 
contains no claim by the veteran of an assault or other 
trauma, and there were no clinical findings on examination 
which suggested trauma of any kind.  Rectal examination 
revealed some mild right-sided tenderness but no masses were 
palpated.  The service medical records are unremarkable for 
the remainder of 1974.

In February 1975, the veteran's unit commander initiated 
administrative action against her for unfitness due to having 
engaged in homosexual acts.  The Notice Letter indicates an 
investigation was initiated in January 1975, and upon advice 
of counsel, the veteran took a polygraph examination.  
Afterwards she admitted to consensual homosexual 
relationships with at least three other Waves.  The veteran 
received a psychiatric evaluation as part of the discharge 
process.  She made no mention to the examiner of a traumatic 
childhood, except that she enlisted to escape the drug 
culture and violence of her neighborhood.  She denied 
homosexual ideation or contact, but reported that another 
Wave assaulted her while the assailant was on an "acid 
trip," as she was jealous of another female's relationship 
with the veteran.  The veteran told the examiner that she had 
become extremely depressed due to the social isolation and 
the withdrawal by her peers after the rumors.  The examiner 
noted that the interview disclosed no evidence for or against 
a diagnosis of homosexuality, and indicated that obviously 
the veteran would not admit anything that might not be in her 
best interests-such as staying in the service.

In the 2007 examination report, the VA examiner selectively 
quoted verbatim the part of the Naval examiner's report that 
referenced the veteran's claimed depression and isolation, 
but she did not include the Naval examiner's observation that 
the veteran spoke at a usual rate with no disturbance or 
affect or content, and that there was no evidence of 
depression, thought disorder, or disturbance of sensorium.  
Further, prior to the 1975 psychiatric evaluation, service 
medical records note the veteran's presentation with 
complaints of abdominal cramps, nausea, and vomiting.  She 
told the examiner that she was having social problems, and 
the examiner noted she appeared very immature.  The 
impression was rule-out hepatitis versus viral gastritis.

In late January 1975, the veteran continued to manifest left 
lower quadrant pain, which became acute in the early morning 
hours three days prior to her admission for treatment.  The 
January 1975 Narrative Summary notes the veteran's prior 
medical history of one pregnancy, no delivery, one 
therapeutic abortion, and that she had used a Dalton IUD 
since 1973.  At her presentation to the flight surgeon a few 
days earlier, she reported her last menstrual period was in 
December 1974, and it lasted only two days.  A pregnancy test 
was negative.  Her in-patient treatment revealed a ruptured 
ovarian cyst.  The summary contains no indication whatsoever 
that the veteran was the victim of any type of trauma, to 
include rape.  And as noted above, she was not pregnant as of 
late January 1975.

Service medical records note that throughout February 1975 
the veteran complained of, and was treated for, viral 
syndrome symptoms and an upper respiratory infection.  Her 
physical examination for separation was conducted in late 
February 1975.  The only abnormality noted was a pruritic 
rash on her legs and arms.  She was clinically evaluated as 
psychiatrically normal and physically fit for separation.

In early March 1975, she complained of dysuria and abdominal 
pain.  Urinalysis revealed moderate bacteria, and she was 
prescribed an antibiotic.  Then, in mid-March 1975, an 
examiner noted that a pregnancy test administered at the 
prior visit was negative, but the one of that day was 
positive.  The assessment was possible intrauterine 
pregnancy, but it was too early to determine by physical 
examination.  Her personnel records note that she was 
counseled that she was entitled to maternity care after her 
separation.  In light of the fact that her IUD was removed 
near the very end of January 1975 while hospitalized, she 
obviously conceived between February 1975 and mid-March 1975.  
Significantly, there is no independently verifiable evidence 
whatsoever that she was the victim of sexual trauma during 
that period.

In sum, the veteran is credible insofar as her assertion that 
she was pregnant when she was separated from active service, 
but there is not even a scintilla of evidence that her 
pregnancy was secondary to rape.  So, the fact that she 
indeed may have obtained a post-service abortion to terminate 
that pregnancy provides no support for her claim.  The 
private physician she consulted, Dr. Keolamphu, noted only 
that he advised her to go to a hospital for evaluation of 
possible amenorrhea and possible termination of pregnancy, if 
she decided it was necessary.  The veteran's sister, in her 
January 2002 statement, notes the veteran saw Dr. Keolamphu 
as a result of having been raped.  The Board, however, 
assigns greater weight to Dr. Keolamphu's recall, though both 
were provided some 25 years after the event.

Overall, the veteran's assertion that she was beaten and gang 
raped in an outdoor parking lot on a military installation-
even purportedly at night, in and of itself, strains 
credulity.  Nonetheless, in light of the many entries in the 
service medical records of treatment for other disorders, 
including in-patient treatment, there is no rational basis on 
which to find that treatment for a beating and gang rape, 
especially one that induced loss of consciousness would have 
been omitted from her medical records.  The other evidence of 
record, similarly, confirms some of the veteran's averments 
but her not her claimed bases.

The veteran also submitted records of her January and April 
1977 arrests for larceny in Groton, Connecticut, and breach 
of the peace in Norwich, Connecticut, respectively, as 
further proof of her change of character secondary to her 
claimed in-service sexual trauma.  But as already found, 
there simply is no credible evidence of any in-service sexual 
trauma.  

Records of Norwich Hospital, Norwich, Connecticut, note the 
veteran's admission in late April 1977 following a claim of 
suicidal behavior.  No precipitating event is noted.  The 
provisional diagnosis at admission was neuroses, depressive 
neurosis; and rule-out schizophrenia and personality 
disorder.  

A June 1978 report of a staff psychiatrist to the veteran's 
then employer noted that the appellant was discharged in 
early May 1977 with a diagnosis of personality disorder, 
antisocial personality.  The staff psychiatrist's report 
contains no opinion or statement to the effect that any of 
the veteran's symptoms were causally related to her active 
service or any type of in-service physical abuse.  The 
diagnoses did not include PTSD.  Thus, while this evidence 
indicates antisocial and self-harmful behavior, there is no 
competent evidence to infer it was secondary to any event in 
her active service.

A Social Security Administration Administrative Law Judge 
determined that the veteran was entitled to benefits 
administered by that agency, in part, for her mental 
symptomatology.  The Administrative Law Judge noted the 
veteran's VA treatment records and her diagnosis of PTSD.  
Any reference to the alleged in-service sexual trauma was 
solely based on the veteran's reported history.

Aggravation

The VA examiner who conducted the 2007 examination opined the 
veteran's pre-existing PTSD was aggravated by her brief 
active service-specifically, by the harassment she 
experienced after the accusations of homosexuality.  The 
Board finds no factual support for the examiner's opinion on 
aggravation.

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; see 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b).

The September 1974 Report of Examination For Enlistment notes 
no pre-service psychiatric treatment or trauma.  So, the 
presumption of soundness is not rebutted by the 1974 
examination report.  She denied any significant psychiatric 
history, as well as any in-home domestic violence at a 
January 1975 in-service evaluation.  Other than the fact that 
she described her father, a former Navy petty officer, as a 
drinker and gambler who never brought home any of his pay, 
the veteran gave no information to indicate an abusive home 
environment.  She described her mother as a hard worker.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  If a pre- existing disorder is 
"noted" on entering service, in accordance with 38 U.S.C.A. § 
1153 the veteran has the burden of showing an increase in 
disability during service. If the veteran meets that burden 
and shows that an increase in disability occurred, the burden 
then shifts to the government to show that any increase was 
due to the natural progress of the disease.  Wagner, 370 F.3d 
at 1096.

Other than the veteran's self-reported personal history, 
there is no competent evidence of record to find she 
manifested pre-existing PTSD upon entrance into active 
service.  Contrary to the 2007 examination, the Naval 
examiner's 1975 psychiatric evaluation was obviously much 
closer to her entrance into active service than the VA 
examiner's 2007 examination, and the Naval examiner noted no 
significant clinical findings to indicate any pre-existing 
psychiatric or psychological pathology.  So, while the VA 
examiner in 2007 had a basis for her opinion that the 
veteran's reported history and symptoms met DSM-IV diagnostic 
criteria for pre-existing PTSD-a finding which the Board is 
not at liberty to disturb, the claimed pre-service stressors, 
as are the claimed in-service stressors, are not 
independently verified.

In any event, the evidence of record shows no verified in 
service events that would have aggravated any pre-existing 
PTSD.  The VA examiner quoted the veteran's commander's 
comments to support her finding of in-service aggravation.  
Those comments, however, do not, in fact, show or state that 
the veteran had been harassed.  Instead, the commander noted 
the veteran felt she was severely scrutinized by all 
associated with her, and it was her own self-consciousness 
that compromised her effectiveness.  Fairly and objectively 
read, the commander noted that the veteran's mental anguish 
was the result of the appellant's own personal assessment of 
her perceived standing in the command after knowledge of her 
homosexual activity became known.  The commander did not 
endorse or confirm the veteran's subjective reactions.  He 
only assessed the objective impact of them on her and the 
potential impact on the unit.

The sole performance report in her personnel records notes 
trouble with getting alone with and working with her peers, 
and that she had few close friends.  There is no evidence 
that her situation was the result of any investigation and 
eventual discharge.  She was described as not amenable to 
command authority and regulations, unless personally 
convenient or advantageous.  The endorsing official noted the 
veteran was a frequent absentee throughout her entire tour 
and clearly indicated that the events noted by the rating 
official had existed throughout her entire tour, and not just 
after she came under investigation.

The Board further notes that, in November 1976, the Navy 
Discharge Review Board rejected the veteran's assertions that 
she was innocent of the allegations levied against her and 
denied relief.  That Discharge Review Board set forth the 
questions and answers at her polygraph examination, on all of 
which the polygrapher opined she was deceptive.  The veteran 
then admitted her homosexual activity in the presence of her 
counsel but declined to make a written statement on advice of 
counsel.

Accordingly, in the absence of independent evidence verifying 
the claimed preservice stressors, there is not clear and 
unmistakable evidence which rebuts the presumption of 
soundness at enlistment.  Further, in the absence of 
independent evidence verifying a claimed in-service stressor, 
there is no competent basis to conclude that any current 
diagnosis of PTSD is based on a credible and independently 
verifiable in-service stressor.  Therefore, there is no 
evidence that any in-service event is causally related to the 
veteran's diagnosed PTSD symptoms.  Thus, the preponderance 
of the evidence is against the claim.  38 C.F.R. §§ 3.303, 
3.304(f).  

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).



ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


